Smith, Judge.
Warren appeals from his convictions of rape and kidnapping. Enumerations of error one through four deal with the general grounds and the charge given, and they are meritless. The remaining nine enumerations of error deal with the court’s refusal to give certain requested charges. In his brief, as "support” for each of those nine enumerations of error, appellant merely sets out the particular requested charge and then states: "The charge was correct in statement of the law, as adjusted to the facts in the case, and the court’s failure to charge same was error and prejudicial to appellant.” This amounts to a *566mere restatement of each enumeration, and we deem each of the nine enum erations of error to have been abandoned for lack of argument in the brief. Rule 18 (c) (2) of Court of Appeals (Code Ann. § 24-3618); Weaver v. State, 137 Ga. App. 470 (224 SE2d 110) (1976).
Submitted February 1, 1978
Decided April 4, 1978.
Robert H. Green, Hugh P. Thompson, for appellant.
Joseph H. Briley, District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.